Citation Nr: 1104435	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-42 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from January 1986 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing held at the Denver 
RO.  The hearing transcript is associated with the claims folder.

In November 2010, the Veteran submitted additional evidence for 
consideration in this appeal, and submitted a waiver of RO review 
of this evidence in the first instance.


FINDING OF FACT

The Veteran's PTSD results in total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.130, DC 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may 
also be assigned for separate periods of time based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When 
reasonable doubt arises as to the degree of disability, such 
doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran asserts that she is entitled to a 100 percent 
schedular rating for her service-connected PTSD, currently 
evaluated as 70 percent disabling under DC 9411.  38 C.F.R. 
§ 4.130.

When evaluating a mental disorder, the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, and 
the Veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that bears 
on occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The diagnoses and classification of mental disorders must be in 
accordance with DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994)).  See 38 C.F.R. §§ 4.125 through 4.130.

Under DC 9411, the current 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.

Under DC 9411, the next higher 100 percent rating is warranted 
where there is total occupational and social impairment, due to 
symptoms such as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or name.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, the Board has reviewed the 
Veteran's Global Assessment of Functioning (GAF) scores.  A GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DSM-IV at 32).

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned 
when there are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but when the individual is functioning pretty well 
and has some meaningful interpersonal relationships.  

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).  Id.

The facts of this issue may be briefly summarized.  The first VA 
Compensation and Pension (C&P) examination in December 1992 
initially diagnosed the Veteran with anxiety disorder, not 
otherwise specified (NOS).  

A January 1994 RO rating decision granted service connection for 
anxiety disorder NOS, and assigned an initial noncompensable 
evaluation.

Thereafter, the Veteran's VA clinical records include mental 
health treatment records recording her complaints of depression, 
occasional panic attacks, sleep impairment, lack of motivation, 
hopelessness and some concentration problems.  Nevertheless, the 
Veteran reported being able to maintain employment with her own 
construction business.  The GAF scores ranged from 45-53.

A VA C&P examination in March 2005 diagnosed PTSD which resulted 
in moderate symptoms and moderate impairment of social 
functioning, while noting the Veteran had a very isolated social 
life.  It was also noted that the Veteran reported being able to 
maintain employment as long as she could work in a relatively 
isolated fashion, as her psychiatric symptoms did not interfere 
with her employment as long as she was able to work alone.

An August 2005 RO rating decision granted service connection for 
PTSD, and awarded an initial 50 percent evaluation.

The Veteran filed a claim for an increased rating for PTSD in 
June 2008, which is currently on appeal.  The Veteran credibly 
reports the loss of her business, in part, due to economic 
circumstances.  She discontinued participation in the VA 
Vocational Rehabilitation Program in December 2006 due to an 
"attitude," lack of concentration and too many bathroom trips 
(notably, the Veteran is service-connected for irritable bowel 
syndrome evaluated as 30 percent disabling).  She had been 
performing well in community college in geography and 
environmental studies, but stopped attending classes after 
December 2008 due to increasing problems with anxiety.

The Veteran further reports an overall progressive worsening of 
her PTSD symptoms during the appeal period to the point where she 
rarely leaves the house due to overwhelming anxiety, and no 
longer maintains her personal hygiene as previously.  She leads a 
socially isolated life.  She does not believe that she is capable 
of working at all, noting that she primarily worked by herself 
when she had her own business.

Notably, the Veteran's statements during the appeal period are 
consistent with those complaints reported to her treating VA 
clinicians.  For these reasons, the Veteran was briefly 
hospitalized at the Bay Pines VA Medical Center in September 
2009.

The Board has also reviewed the testimony and statements of the 
Veteran's roommate, who similarly reports a "significant" 
decline of the Veteran's psychiatric functioning over the last 
several years.  For example, the Veteran is no longer capable of 
running her own successful business as she had previously done, 
and had deteriorated to the point where she hardly left the house 
and did not perform any household chores.

The Board finds no reason to doubt the veracity of the lay 
witness observations, as they are consistent with the overall 
evidentiary record.

In this context, the Veteran underwent VA C&P examination in 
December 2008.  Her mental status examination was relative 
unremarkable.  The examiner diagnosed PTSD and assigned a GAF 
score of 52, which represented deficiencies in areas such as 
work, school, family, relations, judgment, thinking and mood.  It 
was noted that the Veteran did not attend school the past 
semester due to symptoms of PTSD and depression, and that she was 
having increasing difficulties leaving her home.

A February 2009 RO rating decision awarded a 70 percent 
evaluation for PTSD effective to the date of claim.  The Veteran 
has appealed this determination requesting a 100 percent 
schedular rating for PTSD or, alternatively, entitlement to a 
total disability rating based upon individual unemployability 
(TDIU).

Thereafter, the Veteran's VA clinical records reflect her 
complaints of increasingly frequent, more severe episodes of 
depression to the point of feeling hopeless, having passive 
suicidal thoughts and not leaving her home.  She was hospitalized 
at the Bay Pines VA Medical Center for PTSD treatment in 
September 2009.

On VA C&P examination in January 2010, the Veteran reported 
leading a limited lifestyle.  She no longer worked or attended 
school due, in part, to difficult interpersonal tensions, 
especially with authority figures, irritability, frustration 
tolerance and "attitude."  She had decreased motivation for 
basic activities of living, showering less often and choosing not 
to run errands.  She endorsed a variety of symptoms such as sleep 
disturbance, nightmares, depression, crying spells, decreased 
energy, decreased interests, anhedonia, generalized anxiety, 
occasional panic attacks, agoraphobia, intrusive memories, sense 
of foreboding, hypervigilance, easy startle, paranoia and 
intermittent suicidal thinking.

The VA examiner diagnosed service-connected PTSD and mood 
disorder, NOS which resulted in deficiencies in work, judgment, 
thinking, and mood.  The examiner found that the Veteran retained 
cognitive, emotional and behavioral capacities to do at least 
simple work tasks in a loosely supervised environment, and that 
she would work better in a setting with very limited 
interpersonal contact with coworkers and supervisors.  The 
examiner also attributed some of the Veteran's interpersonal 
difficulties to an underlying personality disorder.

However, a private examination report from B.J.M., LPC-MH, LPC, 
CCDC-III, QMHP, received in November 2010 indicated that the 
Veteran had been observed to have liability of emotions ranging 
from agitation to despair with impaired anxiety, inability to 
drive to counseling appointments, and requiring assistance in new 
situations.  The Veteran was also noted to experience sleep 
disturbance, nightmares, visual hallucinations, short-term memory 
loss, and lack of energy.  She further displayed extreme lack of 
trust, sometimes to the point of paranoia, shame, hostility and 
despair.  A GAF score of 40 was provided.  The clinician had 
treated the Veteran since March 2010.

The credible lay evidence of record demonstrates that the Veteran 
has experienced a progressive worsening of psychiatric 
symptomatology during the appeal period to the point where she 
experiences near total social isolation.  However, there are 
conflicting medical assessments regarding the extent of 
industrial impairment caused by the service-connected psychiatric 
symptomatology.

On the one hand, the VA examiners in December 2008 and January 
2010 found that the Veteran had some residual industrial capacity 
given certain workplace restrictions, such as performing simple 
tasks with little interaction with co-workers.  However, these 
opinions themselves demonstrate very little remaining industrial 
capacity.  

Additionally, the Veteran had previously owned a business 
requiring very little social interaction and her assertions of an 
inability to no longer perform in this capacity tends to diminish 
the probative weight to these assessments.  Additionally, these 
examiners did not address the practical effects of the Veteran's 
inability to leave the home due to her service-connected 
psychiatric symptomatology.

On the other hand, the record includes the opinion from B.J.M., 
LPC-MH, LPC, CCDC-III, QMHP, who assessed the Veteran's overall 
psychological, social, and occupational functioning as resulting 
in serious impairment in social, occupational, or school 
functioning consistent with being unable to keep a job.  This 
examiner has only had the benefit of evaluating the Veteran since 
March 2010.  However, the Board finds that the lay history relied 
upon by this examiner is consistent with the entire evidentiary 
record.

Overall, the Board finds that the lay and medical evidence in 
this case is in relative equipoise as to whether the Veteran 
meets the criteria of total occupational impairment due to PTSD.  
This doubt, therefore, is resolved in the Veteran's favor.  
38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that the 
Veteran's PTSD results in total occupational and social 
impairment.  The appeal is granted.

The Board notes that the Veteran has raised a claim of 
entitlement to TDIU which is deemed a part of increased 
compensation claim on appeal.  Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  

The regulations for a claim of TDIU provide that such a rating 
may be assigned where the schedular rating is less than total.  
38 C.F.R. § 4.16(a).  As the Board has granted a 100 percent 
schedular evaluation for PTSD effective to the date of claim, the 
issue of entitlement to TDIU has been rendered moot.  See Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994); VAOPGCPREC 6-99, 64 Fed. 
Reg. 52,375 (1999)(a TDIU claim may not be considered when a 
schedular 100 percent rating is in effect as no additional 
monetary benefit would accrue to a veteran). 

This finding does not suggest that the Veteran's condition will 
never improve.  It appears clear that the Veteran has many 
talents and, with treatment, may be able to overcome her 
difficulties.  Further testing may be needed in the future to 
determine if the 100% evaluation is warranted in the future. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

ORDER
A 100 percent schedular rating for PTSD is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


